        Case 1:11-cr-01032-PAE Document 2538 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                    11-CR-1032-80 (PAE)
                       -v-
                                                                           ORDER
 MOISES CUETO,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       On October 30, 2020 the Court, having received a letter motion from Moises Cueto for

compassionate release, reappointed Mr. Cueto’s trial counsel, Anthony Ricco, Esq., for the

limited purpose of submitting a memorandum of law in support of his application. Dkt. 2528.

The Court set a briefing schedule wherein that memorandum was due November 13, 2020, and

the Government’s opposition was due November 20, 2020.

       The Court has not received Mr. Ricco’s memorandum. Mr. Ricco is directed to file

forthwith a letter explaining the delay and proposing a new briefing schedule that contemplates

the motion being fully briefed before December 18, 2020.




       SO ORDERED.

                                                           PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: November 20, 2020
       New York, New York




                                                1
